DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 15 JULY 2022 has been considered.  In the claim set, Claim 1 and 13 have been amended to further define the invention.  Claim 16 has been cancelled and Claims 8-9 were previously cancelled. Claim 17 is new. 
Current pending claims are Claims 1-7, 10-15 and 17 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 15 JULY 2022, with respect to the claim objections and the 112(b) rejections have been fully considered and are persuasive.  The claim objections and the 112(b) rejections has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-7 and 10-16 have been considered but are moot because the new ground of rejection does not rely solely on the previously applied reference but the grounds of rejection for the pending claim are modified compared to the previous action due to the amendment and rely in part on the same prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU, US Patent 6,309,608 B1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Cite No. 1, and further in view of MAINQUIST, US Publication No. 2002/0037237 A1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patent Application Publications Cite No. 3.
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 1, the reference ZHOU discloses a system, Figure 14, assembly 800, Column 27 line 8-41, for loading a sample into microwells of a microfabricated chip having a top surface defining an array of microwells, Figure 14, plate 890 has surface with plurality of wells, Column 27 line 8-41, comprising: a loading module comprising a bottom part and a top part, Figure 14, plates 820/850 is top and base 880 is bottom, at least one of the bottom part and the top part including a cavity such that when the bottom part and the top part are assembled, Figure 14, cavity 888 in bottom part 880, an enclosed chamber is formed therebetween, Figure 14, assembly 800 is formed, the enclosed chamber is space between 880 and 820/850, the chamber being dimensioned and configured to accommodate a microfabricated chip, Figure 14, Column 27 line 8-41, and provided with at least one vacuum port which can be opened and closed, Figure 14, vacuum port  814, Column 28 line 1-6, where when the port is open the chamber is in fluid communication with an external vacuum line, Column 27 line 66 – Column 28 line 6.
The ZHOU reference discloses the claimed invention, but is silent in regards to wherein the bottom part includes a loop groove surrounding a central stage for placing the microfabricated chip, the loop groove connecting the vacuum port.
The MAINQUIST reference discloses a system for loading a sample into microwells of a microfabricated chip having a top surface defining an array of microwells, abstract, object holder for precisely positioning an object such as a microtiter plate on a support fixture, comprising: a loading module comprising a bottom part, Figure 1, object holder 10 comprises a fixture 15, [0042]; wherein the bottom part includes a loop groove surrounding a central stage for placing the microfabricated chip, the loop groove connecting the vacuum port, Figure 1, fixture 15 includes a groove 63 surrounding central interior area 69 for placing an object, the groove 63 is connected to a vacuum, [0057]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of ZHOU to include a loop groove surrounding a central stage for placing the microfabricated chip, the loop groove connecting the vacuum port in the bottom part as taught by MAINQUIST hold the object in the desired position on the stage, [0056, 0057], and to precisely position an object for further automated processing, MAINQUIST [0003].  
Additional Disclosures Included by the combination are: Claim 2: wherein the system of claim 1, further comprising an injection port in fluid communication with the chamber for injecting a sample into the chamber, Figure 14, channel 852 in plate 850, Column 30 line 9-34.; Claim 3: wherein the system of claim 1, wherein the loading module further includes a gasket disposed between the bottom part and the top part, the gasket surrounding the chamber, Figure 14, Column 29 line 66 – Column 30 line 8, sealing gasket.
Regarding Claim 4, the combination of ZHOU and MAINQUIST references suggest the claimed invention, but is silent in regards to wherein the system further comprising a clamp configured to apply pressure to the top part against the bottom part, the clamp installed on a base plate on which the bottom part is positioned.
However, ZHOU discloses a system, Figure 1, assembly 10, Column 10 line 10-15, which includes a clamp, Figure 1, fasteners 220 with posts 320, Column 15 line 21-30, that applies pressure to a top part, Figure 1, plate 200, Column 15 line 21-30, and a bottom part, Figure 1, plate 300, Column 10 line 10-13, the clamp installed on a base plate, Figure 1, plate 300. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify ZHOU in Figure 14 with a clamp as seen in Figure 1 to ensure the system is gas and vapor tight.   
Regarding Claim 10, the combination of ZHOU and MAINQUIST references suggest the claimed invention, but is silent in regards to the diameter of each of the microwells to be about 25 m to about 500 m. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the size of the cavities or wells in the microtiter plate 890 to have a diameter to be about 25 m to about 500 m to hold a sample of a small amount for testing and analysis in addition to selecting the size of the microwells out of routine experimentation, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In addition, in MAINQUIST, the art discloses the use of well-known microtiter plates to be used with the object holder.  Well-known microtiter plates include 1536 wells or 96 wells to be used, [0006-0009].  It is well-known in the art that 1536-well plates have very small diameters and depending on the manufacture of the plate, the diameter of each of the microwells can be about 25 m to about 500 m, depending on the desired use and type of experiment.  Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the size of the cavities or wells in the microtiter plate to have a diameter to be about 25 m to about 500 m to hold a sample of a small amount for testing and analysis in addition to selecting the size of the microwells out of routine experimentation, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding Claim 11, the combination of ZHOU and MAINQUIST references suggest, but is silent in regards to the surface density of the array of microwells is at least 750 microwells per cm2.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the surface density of the array of microwells is at least 750 microwells per cm2 to ensure a good seal on live samples within a well and to have a high density of samples being processed. 
Regarding Claim 12, the combination of ZHOU and MAINQUIST references suggest, but is silent in regards to wherein a distance between two neighboring microwells in the array of the microwells is less than 500 m.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the distance between two neighboring microwells in the array of the microwells is less than 500 m, so that a high density of samples are processed or analyzed at the same time. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU, US Patent 6,309,608 B1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Cite No. 1, in view of MAINQUIST, US Publication No. 2002/0037237 A1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patent Application Publications Cite No. 3, and further in view of FRIEDMAN, US Patent 6,408,595 B1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Cite No. 2.
Regarding Claim 5, the combination of ZHOU and MAINQUIST references suggest, but is silent in regards to a sealing module configured to apply a sealing film onto the top surface of the microfabricated chip.
FRIEDMAN discloses a system, Figure 1, Column 4 line 66 – Column 5 line 8, including a sealing module, Figure 1, roller 11, Column 4 line 66 – Column 5 line 15, configured to apply a sealing film, Column 1 line 13-20 and Column 4 line 66 – Column 5 line 8, cover seal is applied to top surface, onto the top surface of the microfabricated chip, Figure 1, Column 4 line 66 – Column 5 line 8, cover seal onto plate 35.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of ZHOU and MAINQUIST to include a sealing module taught by FRIEDMAN to prevent evaporation of a sample contained within the microwells, Column 1 line 31-41.  
Additional Disclosures Included by the combination are: Claim 6: wherein the system of claim 5, wherein the sealing module comprising a wheel configured to carry a sealing film, Figure 1, wheel 11, Column 4 line 66 – Column 5 line 8.; and Claim 7: wherein the system of claim 5, wherein the wheel is rotatable relative to a mounting platform configured to mount a microfabricated chip, the mounting platform being linearly movable along a direction perpendicular to the rotating axis of the wheel, Figure 1, Column 4 line 66 – Column 5 line 8, Column 6 line 1-9.  
Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU, US Patent 6,309,608 B1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Cite No. 1, in view of MAINQUIST, US Publication No. 2002/0037237 A1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patent Application Publications Cite No. 3 and further in view of GONG, US Publication No. 2016/0107159 A1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Application Publications Cite No. 1, and further 
Applicant’s invention is drawn towards a method. 
Regarding Claim 13, the ZHOU reference discloses a method for loading a liquid sample into microwells of a microfabricated chip having a top surface defining an array of microwells using the system of claim 2, see Rejection to Claim 2 above, Column 27 line 8-24, the method comprising: positioning the microfabricated chip, Figure 14, plate 890, on the center stage of the bottom part of the loading module, Figure 14, part 880 is loaded into 820/850/880; closing the top part and the bottom part of the loading module to thereby form a chamber, Figure 14, chamber is considered to be space between 880 and 820/850 when assembled, enclosing the microfabricated chip, Column 27 line 8-24; connecting the vacuum port with a vacuum line, Figure 14, Column 27 line 66 – Column 28 line 6, port 814 is connected to vacuum pump; activating the vacuum line to create a vacuum in the chamber at a desired level, Column 27 line 66 – Column 28 line 6; injecting a liquid sample into the chamber via the injection port, Column 29 line 50-54, Column 30 line 9-25, sample is injected into well of chip 890 via a channel 852; closing the injection port, Figure 14, Column 27 line 34-41, Column 27 line 66 – Column 28 line 25, Column 29 line 50-54 and Column 30 line 9-25, closing of channel 852 in plate 850 is by closing drain tube 440.
The ZHOU reference suggests the claimed invention, but is silent in regards to a loop groove surrounding the microfabricated chip. 
The MAINQUIST reference discloses a method for loading a liquid sample into microwells of a microfabricated chip having a top surface defining an array of microwells using a system, [0003], wherein the system for loading a sample into microwells of a microfabricated chip having a top surface defining an array of microwells, abstract, object holder for precisely positioning an object such as a microtiter plate on a support fixture, comprising: a loading module comprising a bottom part, Figure 1, object holder 10 comprises a fixture 15, [0042]; wherein the bottom part includes a loop groove surrounding a central stage for placing the microfabricated chip, the loop groove connecting the vacuum port, Figure 1, fixture 15 includes a groove 63 surrounding central interior area 69 for placing an object, the groove 63 is connected to a vacuum, [0057]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of ZHOU to include a loop groove surrounding a central stage for placing the microfabricated chip, the loop groove connecting the vacuum port in the bottom part as taught by MAINQUIST hold the object in the desired position on the stage, [0056, 0057], and to precisely positioning an object for further automated processing, MAINQUIST [0003].  
The ZHOU reference discloses the claimed invention, but is silent in regards to draining excess liquid from the chamber from the vacuum port.
The GONG reference discloses a method, Claim 20, [0017, 0066], Figure 2, 4A-D,  including providing a vacuum to draw liquid across the top surface of a microfabricated chip, thereby filling the array of microwells; Figure 4A-D, [0066-0077, 0082] and draining excess liquid, Figure 4D, [0078, 0082], from a chamber using a vacuum port, [0077, 0078], Figure 4D. 
It would have been obvious to on having ordinary skill in the art before the effective date to modify the ZHOU reference with a step of draining excess liquid from the chamber from the vacuum port to properly fill the microfluidic chip to the desired amount.  
Additional Disclosures Included is: Claim 14: wherein the method of claim 13, further comprising: sealing the microwells of the microfabricated chip, GONG, Figure 4A-D, wells 110a-c, [0062].; and Claim 17: wherein the method of claim 14, wherein the draining is performed while the chamber is held at an inclination angle of greater than 30 degrees relative to the horizontal direction, GONG, Figure 5A, [0083], changing orientation to any desired angle.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU, US Patent 6,309,608 B1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Cite No. 1, MAINQUIST, US Publication No. 2002/0037237 A1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patent Application Publications Cite No. 3, in view of GONG, US Publication No. 2016/0107159 A1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Application Publications Cite No. 1., in view of and further in view of TOLOSA, US Patent 4,002,009, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Cite No. 3.
Regarding Claim 15, the combination of reference above suggests the claimed invention, but is silent in regards to securing a sealing film on a rim of a wheel; rotating the wheel against the top surface of the microfabricated chip while maintaining a predetermined pressure between the wheel and the microfabricated chip, thereby transferring the sealing film on the top surface of the microfabricated chip.
The TOLOSA discloses a method, Column 2 line 16-21, including the steps of  securing a sealing film on the rim of a wheel, Figure 1-5, roll 18 of sealing tape and axis of roller 23, Column 2 line 22-29, rotating the wheel against the top surface of the microfabricated chip, tray 21, while maintaining a predetermined pressure between the wheel and the microfabricated chip, Column 2 line 22-57, roll 18 with roller 26, under tension which prevents or smooths wrinkles, Figure 3, thereby transferring the sealing film on the top surface of the microfabricated chip, Column 2, line 22-56. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of ZHOU with the step of sealing film on the rim of a wheel; rotating the wheel against the top surface of the microfabricated chip while maintaining a predetermined pressure between the wheel and the microfabricated chip, thereby transferring the sealing film on the top surface of the microfabricated chip as taught by TOLOSA to prevents or smooths wrinkles of the sealing film  and for creating smooth and continuous sealing across an entire length to prevent any evaporation or spilling of liquid samples.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797